   Case 2:19-cv-00281-MHT-WC Document 16 Filed 05/26/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE J. LARKINS,                 )
                                   )
        Plaintiff,                 )
                                   )              CIVIL ACTION NO.
        v.                         )                2:19cv281-MHT
                                   )                     (WO)
MONTGOMERY COUNTY CIRCUIT          )
COURT and GINA J. ISHMAN,          )
                                   )
        Defendants.                )


                                OPINION

    Plaintiff, a pro se litigant, filed this lawsuit in

an effort to enforce a “private record of settlement”

through what he calls a “bill in equity.”                      Complaint

(doc. no. 1) at 1.            This lawsuit is now before the

court        on   the   recommendation       of    the   United   States

Magistrate Judge that plaintiff’s case be dismissed.

There are no objections to the recommendation.                     After

an independent and de novo review of the record, the

court         concludes     that       the        magistrate      judge’s

recommendation should be adopted.
Case 2:19-cv-00281-MHT-WC Document 16 Filed 05/26/20 Page 2 of 2



An appropriate judgment will be entered.

DONE, this the 26th day of May, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
